KELLEY . SHARKEY                                                  EORGE GOLTZER
Attorney at Law                                      NG STAFFORD
26 Court Street - Suite 28                           Homeys at Law
                            SDCSDNY
Brool~lyn, New Yorl~ 112                            52 West 57 th Street. 8 th fl.
Tel: (718) 858-8843
                              UMENT                 N.Y., N.Y. 10019
Fax: (718) 875-0053        ELECTRONICALLY     FILED 917-553-6704
                           DOC#: _ _ _           ~-=---
                                                     ----•-- - - ~-- -
                           DATE FILED: a. /31           (~0
The Honorable Kimba M. Wo~============-
United States District Judge
Southern District ofNew York
500 Pearl Street
                                   MEM
New York, New York 10007     Re.: United States v Kenneth Rudge 16 CR 311 (KMW )

Dear Judge Wood:

       I write on behalf of myself and co counsel George Goltzer. We have been contacted by

AUSA Andrew Adams concerning Mr. Rudge's prose motion to withdraw his plea. We are not in

a position to respond to AUSA Adams inquiry without a waiver of privilege from Mr. Rudge. We

respectfully request guidance from the Court on how this matter should proceed. Thank you.

                                                          Respectfully,

                                                                    ISi
                                                          Kelley J. Sharkey
cc: AUSA Andrew Adams
    George Goltzer
    Ying Stafford




                                                                          (~-n-,. .lnY/__
                                                                              KIMBA M. WOOD
                                                                                  U.S.D.J.
